Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for a camera control unit for processing a first video signal from an image sensor, the first video signal including a plurality of frames. The closest prior art, Balram (USPAP       2008/0198,264), shows a similar system, in which, a frame replication device that replicates pixels of a respective frame of the first video signal to produce at least one replicated frame (Please note, paragraph 0019. As indicated the means for detecting the frame rate may include means for detecting frame replications in the video signal. For example, the means for detecting frame replications can compare pixels in one frame to equivalent pixels in successive frames. In some embodiments, the video format converter may further include means for determining whether the frame rate at which the video content was captured is below a predetermined threshold, and means for bypassing the means for performing frame rate conversion if the frame rate is not below the predetermined threshold). However, Balram fails to address: “for an image processing controller that detects a noise level in the first digital video signal and that selects a modification level for the random modification of the respective pixel data based on the detected noise level and a frame modification controller that modifies at least some of the respective pixels in the at least one replicated frame resulting in at least one modified replicated frame based on the selected modification level”. These distinct features have been added to both independent claims and renders them allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.























/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Tuesday, May 24, 2022